Citation Nr: 0508228	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication prescribed 
for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim of entitlement to 
service connection for hypertension and erectile disfunction 
claimed as secondary to medication prescribed for 
hypertension.  The veteran perfected a timely appeal of this 
determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

The record indicates that the veteran currently suffers form 
hypertension, for which he takes medication.  The service 
medical records indicate that the veteran's blood pressure 
was noted to be 138/60 in his entrance examination dated in 
November 1965.  His separation examination in January 1968 
noted increased blood pressure of 130/86.  In April 1968 his 
blood pressure was noted to be 130/80.  There is no 
indication of hypertension for VA purposes in the veteran's 
claims file until October 1977 and November 1978, when the 
veteran's blood pressure was recorded as 154/96 and 132/100, 
respectively.  See 38 C.F.R. § 4.104; Diagnostic Code 7101.  
In a December 2001 report, two VA physicians indicated that 
they reviewed the veteran's medical records, including the 
veteran's service medical records, and noted that the 
veteran's blood pressure was elevated upon separation from 
service.  After commenting that there was a significant 
increase in the veteran's blood pressure from the beginning 
of his service through separation, these physicians opined 
that the significant elevation of the veteran's diastolic 
reading "is consistent with the fact that his hypertension 
developed while he was serving in the military" and that 
this was likely "aggravated by the stress of his military 
service in Vietnam."  

Despite this evidence, however, the veteran was not afforded 
a VA examination in connection with his claim in order to 
determine whether the veteran's current hypertension, and his 
potentially related erectile disfunction, had its onset in 
service or within one year after separation.  The Board 
therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any 
hypertension found to be present, and to determine if the 
veteran's condition is related to or had its onset during 
service or within one year after separation form service.  In 
addition, the examination should determine if the veteran has 
erectile disfunction, and if so, if this condition is caused 
by, or secondary to, the medication prescribed for his 
hypertension.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate the veteran's claims.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for his conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received regular treatment at 
upstate New York VA Medical Centers, including the Albany, 
Buffalo and Canandaigua, New York, VA Medical Centers.  On 
remand, therefore, the RO should update the claims file to 
include any medical and treatment records from these 
facilities, dated from January 2002 to the present.  In this 
respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the VCAA specifically 
provides that the duty to assist requires that these records 
be considered in the adjudication of the veteran's claims.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for hypertension and erectile 
disfunction.  This should specifically 
include any records of the appellant's 
treatment at VA facilities in upstate New 
York, including the Albany, Buffalo and 
Canandaigua, New York, VA Medical 
Centers, dated from January 2002 to the 
present.  The aid of the appellant in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
hypertension and erectile disfunction 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hypertension or erectile disfunction 
found to be present.  If the examiner 
diagnoses the veteran as having these 
disabilities, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
disability or disabilities was caused by 
or had their onset during service, or in 
the case of hypertension, within one year 
of service.  In this regard, the examiner 
is requested to comment on the blood 
pressure findings contained in the 
veteran's claims file, specifically his 
service medical records, along with the 
December 2001 opinion the veteran's VA 
physicians indicating that the veteran's 
hypertension may have developed while he 
was in the military.  Finally, the 
examiner should also offer an opinion 
regarding whether the veteran's erectile 
disfunction, if any, is caused by 
medication prescribed for the veteran's 
hypertension.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




